Name: Commission Regulation (EEC) No 1799/88 of 27 June 1988 on the supply of various consignments of cereals to Non- Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6. 88 Official Journal of the European Communities No L 160/15 COMMISSION REGULATION (EEC) No 1799/88 of 27 June 1988 on the supply of various consignments of cereals to non-governmental organizations (NGOs) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 16 March 1988 on the supply of food aid to NGOs the Commission allocated to those organizations 52 459 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to the NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 160/ 16 Official Journal of the European Communities 28 . 6. 88 ANNEX I 1 . Operation Nos (') : 544/88 and 545/88 2. Programme : 1988 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Peru, Lebanon 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.1 ) 8 . Total quantity : 182 tonnes 9. Number of lots : one (in two parts : I, 20 tonnes ; II , 162 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B1(c)) marking on the bags, in letters at least 5 cm high (in 20-foot containers 'FLC/LCL shipper's' count-load and stowage') Q : I. 20 tonnes : ACCION No 544/88 / TRIGO / PERU / PROSALUS / 85545 / LIMA VÃ A CALLAO / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA DESTINADO A LA DISTRIBUCIÃ N GRATUITA II . 162 tonnes : ACTION No 545/88 / WHEAT / LEBANON / WCC / 80722 / BEIRUT / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 July 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 15 to 31 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (") : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: Refund applicable on 1 July 1988 28 . 6 . 88 Official Journal of the European Communities No L 160/ 17 ANNEX II 1 . Operation Nos (') : 438 to 454/88 ; 609/88 2. Programme : 1988 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Brazil , El Salvador, Nicaragua, Algeria, Egypt, Ethiopia, Peru, Lebanon, Equatorial Guinea, Mozambique, Angola 6 . Product to be mobilized : Milled long-grain rice (not parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.10) 8 . Total quantity : 5 294 tonnes ( 12 705 tonnes of cereals) 9 . Number of lots : five A : 2 116 tonnes (in five parts : 1 : 18 tonnes ; II : 160 tonnes ; III : 880 tonnes ; IV : 480 tonnes ; V : 578 tonnes) B : 2 040 tonnes C : 786 tonnes (in six parts : I : 300 tonnes ; II : 300 tonnes ; III : 36 tonnes ; IV : 72 tonnes ; V : 60 tonnes ; VI : 18 tonnes) D : 196 tonnes (in five parts : I : 18 tonnes ; II : 18 tonnes ; III : 120 tonnes ; IV : 20 tonnes ; V : 20 tonnes) E : 156 tonnes 10. Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1.c) marking on the bags in letters at least 5 cm high : A. 2 116 tonnes : I. 18 tonnes : ACÃ Ã O N? 443/88 / ARROZ / BRASIL / OPEM / 84203 / BELÃ M / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA II . 160 tonnes : ACCIÃ N N ° 444/88 / ARROZ / EL SALVADOR / CATHWEL / 80119 / SAN SALVADOR VÃ A ACAJUTLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA III . 880 tonnes : ACCIÃ N N ° 445/88 / ARROZ / NICARAGUA / OXFAM B / 80817 / CORINTO / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA IV. 480 tonnes : ACCIÃ N N ° 446/88 / ARROZ / NICARAGUA / DIA / 81109 / MANAGUA VÃ A CORINTO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA V. 578 tonnes : ACCIÃ N N ° 447/88 / ARROZ / NICARAGUA / DKW / 82325 / CORINTO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA B. 2 040 tonnes : ACCIÃ N N ° 448/88 / ARROZ / NICARAGUA / SOSO / 83903 / JUIGALPA VÃ A CORINTO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRI ­ BUCIÃ N GRATUITA C. 786 tonnes : I. 300 tonnes : ACTION N0 449/88 / RIZ / ALGÃ RIE / WCC / 80717 / TINDOUF VIA ALGER / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE II . 300 tonnes : ACTION N0 450/88 / RIZ / ALGÃ RIE / OXFAM B / 80816 / TINDOUF VIA ALGER / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE III . 36 tonnes : ACTION No 451 /88 / RICE / EGYPT / CARITAS GERMANY / 80408 / ALEXANDRIA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION No L 160/18 Official Journal of the European Communities 28 . 6. 88 IV. 72 tonnes : ACTION No 452/88 / RICE / EGYPT / CARITAS GERMANY / 80409 / ALEXANDRIA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION V. 60 tonnes : ACTION No 453/88 / RICE / ETHIOPIA / CARITAS GERMANY / 80473 / ASMARA VIA MASSAWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRI ­ BUTION VI. 18 tonnes : ACTION No 454/88 / RICE / ETHIOPIA / DKW / 82324 / ADDIS ABABA VIA ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION D. 196 tonnes (in 20-foot containers 'FCL/LCL Shipper's count/load and stowage") 0 I. 1 8 tonnes : ACCIÃ N N ° 438/88 / ARROZ / PERÃ  / DKW / 82326 / LIMA VÃ A CALLAO / / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA II: 1 8 tonnes : ACCIÃ N N ° 439/88 / ARROZ / PERÃ  / CARITAS DENMARK / 85803 / HUARO VÃ A CALLAO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA III. 1 20 tonnes : ACTION No 440/88 / RICE / LEBANON / WCC / 80719 / BEIRUT / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION IV. 20 tonnes : ACCIÃ N N ° 441 /88 / ARROZ / GUINEA ECUATORIAL / PROSALUS / 85522 / BATA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA V. 20 tonnes : ACÃ Ã O N? 442/88 / ARROZ / MOÃ AMBIQUE / OPEM / 84204 / MATOLA VIA MAPUTO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRI ­ BUIÃ Ã O GRATUITA E. 156 tonnes (in 20-foot containers 'FCL/LCL Shippers count/load and stowage') Q ACÃ Ã O N? 609/88 / ARROZ / ANGOLA / CARITAS NEERLANDICA / 80317 / LUANDA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 July 1988 at 12 noon (b) period for making ' the goods available at the port of shipment : 15 to 31 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders 0 : a 1 attention de Monsieur N. Arend, Bureau de 1 aide alimentaire, , bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (') : Refund applicable on 1 July 1988 28 . 6. 88 Official Journal of the European Communities No L 160/19 ANNEX III 1 . Operation Nos (') : 494 to 511 /88 2. Programme : 1988 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest . 4. Representative of the recipient ^): see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Peru, Dominica, Jordan, Lebanon, Zaire, Mozambique, Uganda, Vietnam, Chili, Ethiopia 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.6) 8 . Total quantity : 8 532 tonnes ( 11 689 tonnes of cereals) 9 . Number of lots : three A : 714 tonnes (in 9 parts : 1 : 98 tonnes ; II : 36 tonnes ; III : 162 tonnes ; IV : 160 tonnes ; V : 150 tonnes ; VI ; 20 tonnes ; VII : 18 tonnes ; VIII : 50 tonnes ; IX : 20 tonnes) B : 4 498 tonnes (in 5 parts : 1 : 327 tonnes ; II : 255 tonnes ; III : 1 770 tonnes ; IV : 2 128 tonnes ; V : 1 8 tonnes) C : 3 320 tonnes (in 4 parts : I : 2 750 tonnes ; II : 315 tonnes ; III : 65 tonnes ; IV : 190 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C -21 6 of 14 August 1987, page 3 (under II.B.2.(a)) marking on the bags, in letters at least 5 cm high : A. 714 tonnes (in 20-foot containers 'FLC/LCL shipper's' count-load and stowage') Q : I. 98 tonnes : ACCIÃ N N ° 494/88 / HARINA DE TRIGO / PERÃ  / PROSALUS / 85544 / LIMA VÃ A CALLAO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUICIÃ N GRATUITA II . 36 tonnes : ACTION No 495/88 / WHEAT FLOUR / DOMINICA / / CATHWEL / 80117 / ROSEAU VIA WOODBRIDGE BAY / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION III . 162 tonnes : ACTION No 496/88 / WHEAT FLOUR / JORDAN / CATHWEL / 80120 / AMMAN VIA AQABA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRI ­ BUTION (8) IV. 160 tonnes : ACTION No 497/88 / WHEAT FLOUR / LEBANON / WCC / 80723 / BEIRUT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION V. 150 tonnes : ACTION N0 498/88 / FARINE DE FROMENT / ZAÃ RE / CARITAS BELGICA / 80237 / KINSHASA VIA MATADI / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE VI. 20 tonnes : ACÃ Ã O N? 499/88 / FARINHA DE TRIGO / MOÃ AMBIQUE / PROSALUS / 85543 / BEIRA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA VII . 18 tonnes : ACTION No 500/88 / WHEAT FLOUR / UGANDA / DKW / 82330 / KAMPALA VIA MOMBASA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION VIII . 50 tonnes : ACTION N0 501 /88 / FARINE DE FROMENT / ZAÃ RE / CARITAS BELGICA / 80272 / BUKAVU VIA MOMBASA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE IX. 20 tonnes : ACTION No 502/88 / WHEAT FLOUR / VIETNAM / OXFAM B / 80820 / HO CHI MINH / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION No L 160/20 Official Journal of the European Communities 28. 6. 88 B. 4 498 tonnes : I. 327 tonnes : ACCIÃ N N ° 503/88 / HARINA DE TRIGO / CHILE / CARITAS ALEMANA / 80448 / ANTOFAGASTA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA II. 255 tonnes : ACCIÃ N N ° 504/88 / HARINA DE TRIGO / CHILE / CARITAS ALEMANA / 80449 / COQUIMBO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA III. 1 770 tonnes : ACCIÃ N N ° 505/88 / HARINA DE TRIGO / CHILE / CARITAS ALEMANA / 80450 / TALCAHUANO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA IV. 2 1 28 tonnes : ACCIÃ N N ° 506/88 / HARINA DE TRIGO / CHILE / CARITAS ALEMANA / 80451 / VAL-PARAÃ SO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA V. 18 tonnes : ACCIÃ N N ° 507/88 / HARINA DE TRIGO / CHILE / PROSALUS / 85542 / CALAMA VÃ A ANTOFAGASTA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA C. 3 320 tonnes : I. 2 750 tonnes : ACTION No 508/88 / WHEAT FLOUR / ETHIOPIA / CARITAS GERMANY / 80469 / ASMARA VIA MASSAWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION II. 315 tonnes : ACTION No 509/88 / WHEAT FLOUR / ETHIOPIA / CARITAS GERMANY / 80470 / ADDIS ABABA VIA ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION III . 65 tonnes : ACTION No 510/88 / WHEAT FLOUR / ETHIOPIA / CARITAS GERMANY / 80474 / ASMARA VIA MASSAWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION IV. 190 tonnes : ACTION No 511 /88 / WHEAT FLOUR / ETHIOPIA / CARITAS GERMANY / 80475 / ADDIS ABABA VIA ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 July 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 15 to 30 August 1988 (c) deadline' for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 July 1988 28 . 6. 88 Official Journal of the European Communities No L 160/21 ANNEX IV 1 . Operation Nos ('): 546 to 558, 604 to 608/88 2. Programme : 1988 3. Recipient : Euronaid, Rhijngeeseterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Haiti, Lebanon, Colombia, Peru, Rwanda, Uganda, Ivory Coast, Tanzania, Malawi, Ecuador, Central Afican Republic, Madagascar 6 . Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.9) 8 . Total quantity : 2 125 tonnes (3 663 tonnes of cereals) 9 . Number of lots : three A : 720 tonnes (in 13 parts : I, 36 tonnes ; II , 72 tonnes ; III, 300 tonnes ; IV, 36 tonnes ; V, 12 tonnes ; VI, 48 tonnes ; VII, 12 tonnes ; VIII, 12 tonnes ; IX, 12 tonnes ; X, 72 tonnes ; XI, 12 tonnes ; XII, 84 tonnes ; XIII, 12 tonnes); B : 630 tonnes (in three parts : I, 150 tonnes ; II, 60 tonnes ; III, 420 tonnes); C : 775 tonnes (in two parts : I, 475 tonnes ; II , 300 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of August 1987, page 3 (under II.B.3)  marking on the bags in letters at least 5 cm high (in 20-foot containers 'FCL/LCL shipper's count ­ load and stowage') Q : A. 720 tonnes : I. 36 tonnes : ACCION N ° 546/88 / COPOS DE AVENA / PERÃ  DKW / 82327 / LIMA VÃ A CALLAO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA II . 72 tonnes : ACTION N0 547/88 / FLOCONS D'AVOINE / HAÃ TI / CARITAS BELGICA / 80234 / PORT-AU-PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE III . 300 tonnes : ACTION N0 548/88 / FLOCONS D'AVOINE / HAÃ TI / PROTOS / 81504 / PORT-AU ­ PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE IV. 36 tonnes : ACTION No 549/88 / ROLLED OATS / LEBANON / WCC / 80720 / BEIRUT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION V. 12 tonnes : ACTION N ° 550/88 / FLOCONS D'AVOINE / COTE-D'IVOIRE / AATM / 81708 / ADIDJAN / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE VI. 48 tonnes : ACTION N" 551 /88 / FLOCONS D'AVOINE / RÃ PUBLIQUE CENTRAFRICAINE / AATM / 81707 / BANGUI VIA DOUALA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE VII . 12 tonnes : , ACTION N ° 552/88 / FLOCONS D'AVOINE / MADAGASCAR / AATM / 81709 / FIANA ­ RANTSOA VIA TOMASINA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE VIII . 1 2 tonnes : ACTION N ° 553/88 / FLOCONS D'AVOINE / MADAGASCAR / AATM / 81710 / TOAMA ­ SINA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRI ­ BUTION GRATUITE IX. 1 2 tonnes : ACTION N0 554/88 / FLOCONS D'AVOINE / MADAGASCAR / AATM / 81711 / TOLIARY / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE X. 72 tonnes : ACTION N0 555/88 / FLOCONS D'AVOINE / RWANDA / CARITAS BELGICA / 80235 / KIGALI VIA MOMBASA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE No L 160/22 Official Journal of the European Communities 28 . 6. 88 XI. 12 tonnes : ACTION No 556/88 / ROLLED OATS / UGANDA / DKW / 82329 / SOROTI VIA MOMBASA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREEDISTRIBUTION 11 XII . 84 tonnes : ACTION No 557/88 / ROLLED OATS / MALAWI / CARITAS ITALIANA / 80608 / LILONGWE VIA DAR ES SALAAM / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / FOR FREE DISTRIBUTION XIII . 12 tonnes : ACTION No 558/88 / ROLLED OATS / TANZANIA / DKW / 82328 / KIGOMA VIA DAR ES SALAAM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION B. 630 tonnes : I. 150 tonnes : ACCIÃ N N ° 604/88 / COPOS DE AVENA / COLOMBIA / CARITAS NEERLANDICA / 80318 / BOGOTÃ  VÃ A SANTA MARÃ A / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA II . 60 tonnes : ACCIÃ N N ° 605/88 / COPOS DE AVENA / ECUADOR / CARITAS NEERLANDICA / 80320 / GUAYAQUIL / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA III . 420 tonnes : ACCIÃ N N ° 606/88 / COPOS DE AVENA / PERÃ  / CARITAS NEERLANDICA / 80323 / AYACUCHO VÃ A CALLAO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA C. 775 tonnes : I. 475 tonnes : ACTION N ° 607/88 FLOCONS D'AVOINE / HAÃ TI / CARITAS NEERLANDICA / 80321 / PORT-AU-PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE II . 300 tonnes : ACTION N" 608/88 / FLOCONS D'AVOINE / HAÃ TI / PROTOS / 81505 / PORT-AU ­ PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12 July 1988 ' 21 . In the case ' of a second invitation to tender : (a) deadline for the submission of tenders : 26 July 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 31 August 1988 (c) deadline for the supply :  ' 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 July 1988 28 . 6. 88 Official Journal of the European Communities No L 160/23 ANNEX V 1 . Operation Nos ('): 567 to 570/88 2. Programme : 1988 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Sao Tome and Principe, Ethiopia, Lebanon, Guinea Bissau 6. Product to be mobilized : Sorghum 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.5) 8 . Total quantity : 440 tonnes 9. Number of lots : one (in four parts : I , 20 tonnes ; II, 60 tonnes ; III , 220 tonnes ; IV, 140 tonnes) 1 0 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1.(c))  marking on the bags, in letters at least 5 cm high : I. 20 tonnes : ACÃ Ã O N? 567/88 / SORGO / SAO TOMÃ  E PRÃ NCIPE / CARITAS BÃ LGICA / 80236 / ASSUNTO VIA PORTO DE SAO TOMÃ  / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA II . 60 tonnes : ACTION No 568/88 / SORGHUM / ETHIOPIA / PROSALUS / 85520 / ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION  in 20-foot containers 'FLC/LCL shipper's count-load and stowage) (*) : III . 220 tonnes : ACTION No 569/88 / SORGHUM / LEBANON / WCC / 80721 / BEIRUT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION IV. 140 tonnes : ACÃ Ã O N? 570/88 / SORGO / GUINÃ -BISSAU / CARITAS ITALIANA / 80604 / BISSAU / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 1 2 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 July 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 15 to 31 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders t5) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 1 July 1988 No L 160/24 Official Journal of the European Communities 28 . 6. 88 ANNEX VI 1 . Operation Nos ('): 537 to 543/88 2. Programme : 1988 3 . Recipient : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Ethiopia 6 . Product to be mobilized : common wheat ' 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under ILA.1 ) 8 . Total quantity : 23 780 tonnes 9 . Number of lots : three A  6 140 tonnes (in four parts : I , 1 389 tonnes ; II, 611 tonnes ; III, 460 tonnes ; IV, 3 680 tonnes); B  8 000 tonnes ; C  9 640 tonnes (in two parts : I, 4 640 tonnes ; II, 5 000 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No G 216 of 14 August 1987 page 3 (under II.B.1.(c)) Marking on the bags, in letters at least 5 cm high : A. 6 140 tonnes : I. 1 389 tonnes : ACTION No 537/88 / WHEAT / ETHIOPIA / CATHWEL / 80123 / HARARGE VIA DJIBOUTI / GIFT . OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION II . 61 1 tonnes : ACTION No 538/88 / WHEAT / ETHIOPIA / CATHWEL / 80124 / MASSAWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION III . 460 tonnes : ACTION No 539/88 / WHEAT / ETHIOPIA / CARITAS GERMANY / 80471 / ADDIS ABABA VIA ASSAB / / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION IV. 3 680 tonnes : ACTION No 540/88 / WHEAT / ETHIOPIA / WVB / 85302 / KOMBOLCHA VIA ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION B. 8 000 tonnes : ACTION No 541 /88 / WHEAT / ETHIOPIA / WVB / 85306 / KOMBOLCHA VIA ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION C. 9 640 tonnes : I. 4 640 tonnes : ACTION No 542/88 / WHEAT / ETHIOPIA / CONCERN / 85403 / ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION II . 5.000 tonnes : ACTION No 543/88 / WHEAT / ETHIOPIA / CARE G / 85900 / DJIBOUTI / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 July 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 15 to 31 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 July 1988 28 . 6. 88 Official Journal of the European Communities No L 160/25 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents : 1  phytosanitary certificate,  certificate of origin . The supplier should send a duplicate of the original invoice to : M. De Keyzer and SchÃ ¼tz BV, Postbus . 1438, Blaak 16, NL-3000 BK Rotterdam. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 6f this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 Consignment to be stowed in 20-foot containers containing not more than 1 7 tonnes each, net ; not more than 30 containers are to be shipped on any vessel . Should containers be used at the stage of delivery free at port of shipment, on FCL/FC or FCL/LCL basis, the supplier will bear all costs pertaining to the use of such containers up to the terminal stage, including THC (terminal handling charges). However, the supplier shall not bear any rental cost. Where pursuant to the second subparagraph of point 2 of Article 13 of Regulation (EEC) No 2200/87, the supplier responsible for loading the containers on board the vessel designated by the recipient, the Commission will refund the corresponding costs, excluding terminal handling charges . Should containers, used on LCL/FCL or LCL/LCL basis, the supplier must deliver the goods to the terminal, at a stage where the stuffing of the containers can be immediately done at the recipient's costs. The supplier shall not bear any cost pertaining to the use of the containers . (8) Food aid consignments in favour of Jordan : Manufacturing and expiration dates must be printed on each individual carton (strict requirement of Ministry of Health).